UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 30, 2009 SPORT SUPPLY GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 001-15289 22-2795073 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1901 Diplomat Drive Farmers Branch, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (972) 484-9484 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item7.01 RegulationFD Disclosure. On July 30, 2009, Sport Supply Group, Inc. issued a press release announcing the Company has acquired the team sports assets of Har-Bell Athletic Goods.A copy of the press release is attached to this Current Report on Form 8-K as Exhibit99.1 and is incorporated herein solely for purposes of this Item7.01. In accordance with General Instruction B.2 of Form 8-K, the information set forth in this Item7.01, including Exhibit99.1, is furnished pursuant to Item7.01 and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. The information set forth in this Item7.01 shall not be deemed an admission as to the materiality of any information in this report on Form 8-K that is required to be disclosed solely to satisfy the requirements of RegulationFD. Item9.01 Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description July 30, 2009 Press Release announcing the acquisition of the team sports assets of Har-Bell Athletic Goods 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPORT SUPPLY GROUP, INC. Date: July 31, 2009 By: /s/ John E Pitts Name: John E. Pitts Title: Chief Financial Officer 3 EXHIBIT INDEX ExhibitNo. Description July 30, 2009 Press Release announcing the acquisition of the team sports assets of Har-Bell Athletic Goods 4
